BOWMAN, Circuit Judge,
concurring in part and dissenting in part.
I agree that if the Circuit Court is liable to plaintiff under Title VII, then St. Louis County is liable on the Circuit Court’s third-party claim.
I do not agree, however, that the decision below holding the Circuit Court liable to plaintiff under Title VII should be affirmed. My views on the merits of plaintiff’s claim of unlawful employment discrimination are set forth in my dissent from our Court’s previous decision in this case. See Goodwin v. Circuit Court of St. Louis, Missouri, 729 F.2d 541, 550-52 (8th Cir.) (Bowman, J., dissenting), petition for cert, filed sub nom. Corrigan v. Goodwin, 52 U.S.L.W. 3908 (U.S. June 19, 1984) (No. 83-1978). Based upon those views, which need no further elaboration here, I respectfully dissent from our Court’s present decision under Title VII.